Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2(c) AMENDMENT TO BY-LAWS OF EATON VANCE INSURED MUNICIPAL BOND FUND October 1, 2002 Pursuant to ARTICLE XIII and ARTICLE VII of the BY-LAWS of Eaton Vance Insured Municipal Bond Fund (the Trust), upon vote of a majority of the Trustees of the Trust, ARTICLE VII of the BYLAWS of the Trust is amended to read as follows: Fiscal Year The fiscal year of the Trust shall end on September 30 of each year, provided, however, that the Trustees may from time to time change the fiscal year. *****
